UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 16-1714


In re:   WELLESLEY K. CLAYTON,

------------------------------

WELLESLEY K. CLAYTON,

                  Debtor - Appellant,

            v.

M&T BANK,

                  Creditor – Appellee,

            and

A. BURTON SHUFORD,

                  Trustee – Appellee.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Robert J. Conrad,
Jr., District Judge. (3:16-cv-00018-RJC; 15-30573)


Submitted:    November 22, 2016               Decided:    November 29, 2016


Before DIAZ and      THACKER,    Circuit   Judges,       and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Wellesley K. Clayton, Appellant Pro Se.    Lacey Meredith Moore,
HUTCHENS LAW FIRM, Charlotte, North Carolina; Allen Burton
Shuford, Mint Hill, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Wellesley       K.   Clayton     appeals     the    district         court’s      order

denying     his     motion     for     reconsideration           of     a    prior       order

dismissing as untimely his appeal from the bankruptcy court.                                We

have     reviewed       the   record         and   find     no    reversible            error.

Accordingly,       although       we    grant      leave    to      proceed        in    forma

pauperis,    we     affirm    for      the    reasons      stated     by     the    district

court.     Clayton v. M&T Bank, Nos. 3:16-cv-00018-RJC; 15-30573

(W.D.N.C.     May      24,    2016).          We    deny    Clayton’s         motion       for

appointment       of    counsel      and     we    dispense      with       oral    argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                                    AFFIRMED




                                              3